Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's reply of 12/06/2021 has been entered. Applicant’s amendments to the Drawings and Specification have overcome the previous objections set forth in the Non-Final Office Action mailed 10/04/2021.
The examiner will address applicant's remarks at the end of this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5 – 8, 10, 12 – 15, 17, 19, and 20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Following the guidance of the 2019 PEG, Examiner has determined the following.

For Step 1 of the eligibility analysis, the claims recite a system and a method, therefore, the claims fall into a statutory category, and pass as eligible subject matter.

For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of creating, sharing, and revising repair estimate records among multiple parties. Specification, at [0019-0020]), thus they relate to a fundamental economic principle or practice. They also represent the business relations among multiple parties involved in an underwriting process. Therefore, they also relate to business relations. Lastly, they represent the social interactions among multiple parties, and are considered managing personal behavior or relationships or interactions between people. All of the aforementioned categories are contained within the certain methods of organizing human activity grouping of abstract ideas.

Claim 15, which describes the method, and is illustrative of claims 1 and 8, defines the abstract idea by the elements of:
generating first messages, wherein each of the first messages is useable by a client device to provide at least one view of a repair estimate record in a user interface of the client device; 
transmitting the first messages to a plurality of the client devices; 
concurrently and in near real time: receiving a second message from each of the client devices, wherein each of the second messages represents a revision to a different field of the repair estimate record, generating a revised repair estimate record by revising the different fields of the repair estimate record according to the received revisions of the repair estimate record responsive to receiving the second messages, generating third messages, wherein each of the third messages is useable by one of the client devices to provide at least one view of the revised repair estimate record in a user interface of the client device, and SMRH :876-8709-4533.1-8-Application No.: 16/881,884Docket No.: 13CN-315359-US(MITCH-APD-00018US) transmitting the third messages to the plurality of client devices; 
receiving a fourth message over the computer network from one of the client devices, wherein the fourth message represents an approval of the revision; and,
responsive to receiving the approval, committing the revision in the repair estimate record.
These claims describe the steps inherent in creating, sharing, and revising repair estimate records among multiple parties. They also describe the process of doing business among appraisers and repair shops. Lastly, the multiple parties involved and the activities described aptly depict social activities. Therefore, the claims illustrate the abstract ideas described above.

For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
a server computer;
a hardware processor;
non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor to perform; and,
a computer network.

These additional elements simply instruct one to practice the abstract idea of creating and revising repair estimate records among multiple parties utilizing a server computer, a processor, non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor, and a network, to perform the method that defines the abstract idea, where these components are mere instructions to implement an abstract idea or other exception on a computer.  See MPEP 2106.05(f). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.

For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, lead to the same conclusion as above.

Dependent claims 3, 5, 6, 7, 10, 12, 13, 14, 17, 19, and 20, contain further embellishments to the same abstract ideas found in claims 1, 8, and 15. Recitations to revisions in the repair records, approval or rejection of the revision, roles of the users, (multiple parties), and their input, are all further recitations to the same abstract idea of creating, sharing, and revising repair estimate records among multiple parties. These limitations form the base of the core activities need to generate a repair record and Specification as being key in the insurance industry.  (See Specification, at [0019].  The interactions and the business relationships in this method defined are aptly defined as certain methods of organizing human activity.  Furthermore, these claims do not contain anything that is considered to an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 – 8, 10, 12 – 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brandmaier (US 10,580,075), hereinafter, Brandmaier, in view of Lawlor (US20150317739).  

Regarding claims 1, 7, 8, 14, and 15, Brandmaier discloses an application facilitated claims damage estimation method and system.  Specifically, the system includes “computer-readable media, and apparatuses are disclosed through which insurance claims may be settled through an enhanced automated process.” See [Column 5, Line 43]. Brandmaier adds, “hardware components (e.g., processors, communication servers, memory devices, sensors, etc.”, at [Column 5, Line 52]; and, “program modules 
Brandmaier’s method further discloses generating first messages, wherein each of the first messages is useable by a client device to provide at least one view of a repair estimate record in a user interface of the client device and transmitting the first messages over a computer network to a plurality of the client devices when detailing how the process “may then move to step 4209 where the device displays the calculated estimate. For example, a device (e.g., server 101, terminal 141 and/or terminal 151) may display the calculated estimate to a user (e.g., claims processor, administrator, and the like). In this example, the calculated estimate may comprise an aggregate of estimates for one or more repairs and/or replacements.” See [Column 45, Line 18].
Brandmaier’s method operates concurrently and in near real time.  Several examples of the multiple parties involved sharing data in near real time include: “a claims adjuster associated with an entity managing server 101 (e.g., an insurance company) may interface with the user in real-time (e.g., via messaging, phone, email, etc.)”, at [Column 10, Line 4]; and, “server 101 may stream this information to a third party entity (e.g., a preferred partner of the entity managing server 101) in real-time as server 101 is analyzing this information to assess damage associated with the insured item.”, at  [Column 25, Line 22].  
Brandmaier’s method further incorporates “a flow chart 1100 for using a user device to allow a third-party entity to learn about damage to an insured item while the damage is still being assessed through a claims adjustment process in accordance with 

Not disclosed by Brandmaier is receiving a second message from each of the client devices, wherein each of the second messages represents a revision to a different field of the repair estimate record, generating a revised repair estimate record by revising the different fields of the repair estimate record according to the received revisions of the repair estimate record responsive to receiving the second messages, generating third messages, wherein each of the third messages is useable by one of the client devices to provide at least one view of the revised repair estimate record in a user interface of the client device, and SMRH :876-8709-4533.1-8-Application No.: 16/881,884Docket No.: 13CN-315359-US(MITCH-APD-00018US) transmitting the third messages to the plurality of client devices; 
receiving a fourth message over the computer network from one of the client devices, wherein the fourth message represents an approval of the revision; and, responsive to receiving the approval, committing the revision in the repair estimate record.
revised estimates and/or annotated estimates for submission to repair facility systems,”, at [0037 and Fig. 2]; and, “whether the repair facility has accepted or declined the revised estimate,”, at [0039].  Lawlor adds, “The system then generates a communication to the repair facility to request a revised estimate.”  See [0072].  Lawlor’s system further includes, “an exemplary database structure 800 that may be implemented as database 221 of FIG. 2, or database 334 of FIG. 3. … Database 800 includes a number of database column fields 810, 820, 830, 840 and 850 and a number of databases rows 860, 862, 864 and 866. Column fields 810, 820, 830, 840 and 850 may correspond to one or more fields such as policy identifier, claim identifier, estimate status, repair facility identifier and violated rules. Illustrative estimate status identifiers correspond to steps in the process flow, including that the estimate has not yet been received from the repair facility, that the estimate has been received but has not yet passed error checking and/or data translation steps, that the estimate has been evaluated and approved, that the estimate has been evaluated and failed and is awaiting claim handler review, that a revised estimate has been provided to the repair facility and revised estimates received from a repair facility.”  See [0076].
Lawlor further a message for approval of the revision by the adjustor.  “The process flow continues with receipt of the claim handler decision 436. If the claim handler decision is an approval 440, then the process flow proceeds to processing for payment.”, at [0064]; and, “The system may be configured to display options for claim handler action, including override and approve the estimate, prepare a modified estimate with changes as indicated in each of the listing of non-compliant items, and direct submission of the modified estimate to the repair facility for acceptance or negotiation.”, at [0068].    
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to use multiple revision updates per the method and system of Lawlor within Brandmaier’s claim estimation system as this provides the expected outcome of a proper final analysis and outcome of a claims adjustment. 

Regarding claims 3, 10, and 17, the combination of Brandmaier and Lawlor discloses all the limitation of claims 1, 8, and 15, above.  
Brandmaier further discloses highlighting the revisions when describing how the system displays “annotating about damage to an insured item”.  See [Fig. 32]. Brandmaier adds, “[a]n estimate, such as a cost estimate, may be determined for the damage associated with the insured item based on the photos and/or annotations”, at Abstract; and, “In an embodiment, received photos and/or received damage annotations may be used to determine one or more parts of an insured item for repairing or replacing. Based on the determined parts, a cost may be calculated for the estimate”, at [Column 2, Line 

Regarding claims 5, 6, 12, 13, 19, and 20, the combination of Brandmaier and Lawlor discloses all the limitation of claims 1, 8, and 15, above.
Not disclosed is a rejection of the revision; and responsive to receiving the rejection, revising the estimate record to remove the revision; and, the received input is permitted by the role of the user.
However, Lawlor discloses what is also a system and method for vehicle repair estimates and includes verifications. Lawlor’s method provides “interactive tools to permit claim handlers to prepare revised estimates and/or annotated estimates for submission to repair facility systems, permitting claim handlers to designate estimates for adjuster or appraiser in-person review, and other functionality to facilitate the role of claim handlers in providing further review, approval, denial and modification of vehicle repair estimates.” See [0037]. The method further includes rules that “may cause the repair facility device to display a warning message to an operator that the estimate will not be approved, or permit the estimate to be forwarded to another system for complete review”, and “[a] second review will then result in another warning message, or permitting forwarding of the estimate.” See [0080]. Lawlor adds, “The system permits the claim handler to approve the estimate, or to annotate the estimate and provide the estimate back to the repair facility”, at [0026].
It would have been obvious to one of ordinary skill in that art before the effective
.

Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive. Applicant’s remarks begin on page 13 and discuss 35 U.S.C. § 101, and rejection of prior claims. Examiner respectfully disagrees with Applicant, and based on the reasoning below, concludes that the amended claims recite an abstract idea.  

Applicant’s main argument, on page 16, is that the newly presented and amended claims “do not recite certain methods of organizing human activity.”  Examiner counters that the claims were analyzed per the guidance afforded by the 2019 PEG, and has determined that at Step 2A, Prong One, the claims describe the actions of multiple parties creating, sharing, and revising repair estimate records.  Actions that Applicant asserts are typically undertaken in the insurance industry.  See Specification, at [0019].  Examiner states that a claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim.  The actions above describe a fundamental economic practice or principle, business relations, and managing personal behavior or relationships or interactions between people.   As such, all of the above examples above illustrate a certain method of organizing human activity, and are considered abstract ideas. 
“provides a technical solution to a technical problem, resulting in an improvement to the technical field of automated near-real-time collaborative vehicle repair estimating.”  Examiner respectfully disagrees with Applicant, and based on the reasoning below, concludes that the amended claims are not integrated into a practical application.

For Step 2A, Prong Two, of the analysis, the Examiner has considered the claims and concluded that the stated improvement solves the problem of the “conventional estimating process consum[ing] [a] significant portion of the repair cycle time.” See Remarks, page 17.    This recites a problem within the insurance industry, as stated by Applicant, and identified by the Examiner as a fundamental economic principle or practice, and thus, an abstract idea.  Therefore, the claimed solution is actually an improvement to the abstract idea, and not an improvement to a technical field.  

Further analysis shows that the claimed improvement is accomplished by sending multiple messages, over a network, to display revised records (data) on clients’ devices.  These devices are generic in nature and cannot be held to provide the improvement described in the Specification.  The amended claim language has not provided an improvement in the components or the steps of the invention.  Rather, they define a commonplace business method being applied on a general-purpose computer.  Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976.  



Applicant’s final argument is in reference to rejections under 35 U.S.C. §§ 102 and 103 for prior claims.  In view of the cancellation of claims 2, 4, 9, 11, 16, and 18, the prior rejection of these claims is moot.  Therefore, the prior rejection of these claims is withdrawn.
In view of amendments to the claims, and a new rejection of claims 1, 3, 5 – 8, 10, 12 – 15, 17, 19, and 20, under 35 U.S.C. § 103 contained within this Office Action, Examiner further finds this argument moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Carbone (US 5,128,859) has an electronic accident estimating system.  Gingrich (US 10,410,439) discloses a method to determine and assess post-accident vehicle damage.  Haller (US 10,373,260) details an imaging processing system for identifying parts for repairing a vehicle.  Littooy (US20080109128) describes a compliance manager.  Vahidi (US20060242089) discloses a web-based repair cost estimating system.  Wells (US20180040039) details a vehicle component partitioner.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571) 272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687